Certiorari dismissed, October 6, 2008



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7398



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD GIBSON, SR., a/k/a Bernard Willis,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:94-
cr-00454-PJM; 8:07-cv-01293-PJM)


Submitted:   November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se. Sandra Wilkinson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Gibson, Sr., seeks to appeal the district court’s

orders (1) treating his petition for a writ of audita querela as a

successive 28 U.S.C. § 2255 (2000) motion and dismissing it on that

basis, and (2) denying his Fed. R. Civ. P. 59(e) motion.                 The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”          28 U.S.C. § 2253(c)(2)

(2000).     A prisoner satisfies this standard by demonstrating that

reasonable     jurists   would   find   that   any    assessment    of   the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Gibson has not made the

requisite    showing.     Accordingly,    we   deny    a   certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   DISMISSED


                                  - 2 -